Exhibit 10.2

RESTRICTED STOCK AGREEMENT

CHRISTOPHER & BANKS CORPORATION
2013 DIRECTORS’ EQUITY INCENTIVE PLAN

THIS RESTRICTED STOCK AGREEMENT (this “Agreement”) is made effective as of the
[Date] day of [Month] [Year], between Christopher & Banks Corporation, a
Delaware corporation (the “Company”), and [Name] (“Participant”).

 

1.Award.

 

(a)Shares.  Pursuant to the Christopher & Banks Corporation 2013 Directors’
Equity Incentive Plan (the “Plan”), [XX] shares (the “Restricted Shares”) of the
Company’s common stock, par value $0.01 per share (“ Common Stock”), shall be
issued to Participant as hereinafter provided, including the restrictions
thereon set forth in this Agreement.

 

(b)Issuance of Restricted Shares.  The Restricted Shares shall be issued upon
execution of the Agreement by Participant. 

 

2.Restricted Shares.  Participant hereby accepts the Restricted Shares when
issued and agrees that:

 

(a)Vesting.  The shares of Common Stock subject to this Award shall be subject
to forfeiture on the terms and conditions set forth herein, and shall vest (and
such restrictions shall lapse) in full on the earlier of (i) June 30, 2017, or
(ii) the date of the 2017 Annual Meeting of Stockholders (the “Vesting
Date”).  Notwithstanding the preceding sentence, the forfeiture restrictions
shall lapse as to all of the Restricted Shares on the earlier of (i) the
occurrence of a Change in Control (as such term is defined in Section 2 of the
Plan), or (ii) the date Participant’s service as a director of the Company ends
by reason of [her or his] death or disability.

 

(b)Forfeiture.  Except as provided in Section 2(a) above, if Participant’s
service as a director of the Company ceases at any time prior to the Vesting
Date, including as a result of Participant’s voluntary resignation or
retirement, Participant shall immediately forfeit all shares of Common Stock
subject to this Award.

 

(c)Issuance and Custody of Certificates.  The Company shall cause the Restricted
Shares to be issued in Participant’s name, either by book-entry registration or
issuance of a stock certificate or certificates.  The Restricted Shares shall be
restricted from transfer and shall be subject to an appropriate stop-transfer
order.  If issued, the certificate representing the Restricted Shares shall bear
an appropriate legend covering the restrictions on vesting and transfer and
related matters, and the Company may cause such certificate to be delivered,
upon issuance, to the Secretary of the Company or to such other depository as
may be designated by the Company as a depository for safekeeping until the
forfeiture restrictions lapse pursuant to the terms of the Plan and this
Agreement.  Upon request of the Committee or its delegate, Participant shall
deliver to the Company a stock power, endorsed in blank, relating to the
Restricted Shares then subject to forfeiture restrictions.

 

Following the Vesting Date or the prior lapsing of the forfeiture restrictions,
the Company shall cause the shares, free of the restrictions and/or legend
described above and registered in Participant’s name or in the name or names of
Participant’s legal representatives, beneficiaries or heirs, as the case may be,
to be delivered, either by book-entry or in the form of a certificate or
certificates, to Participant or [her or his] appropriate designees.



1

 

--------------------------------------------------------------------------------

 



 



3.Voting and Dividend Rights.  The Restricted Shares shall confer upon
Participant all voting rights associated with shares of Common Stock in the same
manner and to the same degree as exists with respect to shares of Common Stock
that are not subject to the forfeiture restrictions described herein.  In
addition, Participant shall be entitled to receive dividends on the Restricted
Shares, if any that are declared by the Company, in the same manner and to the
same degree as dividends declared by the Company on shares of Common Stock that
are not subject to the forfeiture restrictions described herein.

 

4.Compliance with Laws.  Notwithstanding any other provisions of this Agreement,
the issuance or delivery of any shares of Common Stock (whether subject to
restrictions or unrestricted) may be postponed for such period as may be
required to comply with applicable requirements of any national securities
exchange or any requirements under any law.  The Company shall not be obligated
to issue or deliver any shares of Common Stock if the issuance or delivery
thereof shall constitute a violation of any provision of any law or of any
regulation of any governmental authority or any national securities exchange.

 

5.Award Governed by Plan.  The Award evidenced by this Agreement is granted
pursuant to the Plan, a copy of which has been made available to the Participant
and is hereby incorporated into this Agreement.  This Agreement is subject to,
and in all respects limited and conditioned as provided in, the terms of the
Plan.  The Plan governs this Award and, in the event of any questions as to the
construction of this Agreement, or in the event of a conflict between the terms
of the Plan and the terms of this Agreement, the terms of the Plan shall
control.  Except as otherwise defined herein, capitalized terms contained in
this Agreement shall have the same meaning as set forth in the Plan.

 

6.Tax Matters.  All applicable federal, state or local payroll, withholding,
income or other taxes are the sole and absolute responsibility of Participant.

 

7.Director or Other Relationship.  This Agreement shall not confer on
Participant any right with respect to [her or his] continuance as a director or
other relationship with the Company, nor will it interfere in any way with the
right, if any, of the Company or its stockholders, in accordance with applicable
law, to terminate such directorship or other relationship.

 

8.Committee’s Powers.  No provision contained in this Agreement shall in any way
terminate, modify or alter, or be construed or interpreted as terminating,
modifying or altering any of the powers, rights or authority vested in the
Board, or any duly constituted and authorized Committee thereof, pursuant to the
terms of the Plan or resolutions adopted in furtherance of the Plan, including,
without limitation, the right to make certain determinations and elections with
respect to the Restricted Shares.

 

9.Binding Effect.  This Agreement shall be binding upon and inure to the benefit
of any successors to the Company and all lawful successors to Participant
permitted under the terms of the Plan.

 

10.Governing Law.  This Agreement shall be governed by, and construed in
accordance with, the laws of the State of Delaware, without reference to the
principles of conflicts of laws.

 

[REMAINDER OF PAGE INTENTIONALLY OMITTED; SIGNATURE PAGE TO FOLLOW.]





2

 

--------------------------------------------------------------------------------

 



 

IN WITNESS WHEREOF, the Company has caused this Agreement to be duly executed by
an officer thereunto duly authorized, and Participant has executed this
Agreement, all effective as of the date first above written.

 

 

 

 

 

CHRISTOPHER & BANKS CORPORATION

 

 

 

 

By:

 

 

 

LuAnn Via

 

 

 

 

Title:

President and Chief Executive Officer

 

 

 

 

 

 

 

PARTICIPANT

 

 

 

 

Signed:

 

 

 

 

 

 

 

[Director]

 

 

 

 

 

 

 

 

 

 

 

 

 

3

 

--------------------------------------------------------------------------------